Citation Nr: 0510277	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-23 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
periodontal disease for treatment purposes.

2.  Entitlement to service connection for periodontal disease 
for compensation purposes.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.

This matter originally arose on appeal as to whether new and 
material evidence has been received to reopen claims of 
entitlement to service connection for periodontal disease and 
for a cardiovascular disorder.  The record indicates that 
while a claim for service connection for periodontal disease 
for treatment purposes was previously and finally denied by 
VA in May 1979, the veteran's related current claim for 
purposes of receipt of compensation for this dental disease 
was not previously reviewed or denied by VA.  Therefore, this 
related but original claim for compensation benefits for 
periodontal disease should not be characterized as subject to 
the new and material evidence requirements of 38 C.F.R. 
§ 3.156(a) (2001).  In conjunction with the current appeal, 
however, the RO did address the issue on the merits in its 
adjudications of record, and the veteran appropriately 
appealed the matter of his entitlement to these compensation 
benefits as well.  Accordingly, the matter is before the 
Board for review on appeal, and the Board, in all fairness to 
the veteran, has recharacterized the issues as listed on the 
title page of this decision.

Finally, the issue of entitlement to service connection for 
cardiovascular disease is addressed in the REMAND portion of 
the decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.




FINDINGS OF FACT

1.  An unappealed April 1980 rating decision denied 
entitlement to service connection for periodontal disease for 
treatment purposes.

2.  Evidence associated with the claims folder since the 
April 1980 rating decision is either cumulative or redundant 
of evidence previously of record, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for entitlement to service connection for 
periodontal disease for treatment purposes.

3.  The veteran's claimed dental disorder of periodontal 
disease is not a condition resulting from a combat wound or 
other in-service dental trauma.

4.  An unappealed September 1996 rating decision denied 
entitlement to service connection for cardiovascular disease.

5.  Evidence associated with the claims folder since the 
September 1996 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for cardiovascular disease.


CONCLUSIONS OF LAW

1.  The April 1980 rating decision that denied entitlement to 
service connection for periodontal disease for treatment 
purposes is final.  38 U.S.C.A. § 4005(c) (West 1976); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1979) [38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2004)].

2.  Evidence associated with the claims folder since the 
April 1980 rating decision is new, but not material, and so 
the requirements to reopen the claim for entitlement to 
service connection for periodontal disease for treatment 
purposes have not been met.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156(a) (2001).

3.  Service connection for periodontal disease for 
compensation purposes is not warranted under VA law.  38 
U.S.C.A. § 1110 (West. 2002); 38 C.F.R. §§ 3.303, 3.381 
(2004).  

4.  The September 1996 rating decision that denied 
entitlement to service connection for cardiovascular disease 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996) [38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2004)].

5.  Evidence associated with the claims folder since the 
September 1996 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for cardiovascular disease have been met.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether New and Material Evidence Has Been Received to Reopen 
the Claim for Entitlement to Service Connection for 
Periodontal Disease for Treatment Purposes

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA, now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations are applicable to this 
claim.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

For the reasons noted below, the Board finds that VA strictly 
complied with the notification and assistance provisions of 
the VCAA, such that the Board's decision to proceed in 
adjudicating the veteran's claim at this time does not 
prejudice him in the disposition thereof.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court specifically held that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and that, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).  Further, the Court also clarified that 
VA's regulations implementing the amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini II at 120-123.

In this case, the initial filing related to this appeal was 
received in August 1999, prior to enactment of the VCAA.  

In a rating action dated in March 2000, the RO listed the 
evidence considered and the regulatory criteria necessary to 
establish entitlement to service connection for a dental 
disorder for treatment purposes.  It then noted in its 
reasons and bases that the veteran already had VA approval, 
via a May 1969 rating decision, for treatment of teeth six, 
18, and 19, based upon a finding of dental trauma.  The RO 
further observed that the veteran's recent VA treatment 
reports of record showed that he was receiving pertinent 
cleaning and examination of his teeth.  These VA records also 
showed a current diagnosis of severe periodontal disease.

The veteran expressed his disagreement with the RO's March 
2000 rating decision in a June 2000 filing.  Thereafter, in a 
new June 2002 rating decision, based upon the aforementioned 
VA treatment reports and also newly received statements of 
record from the veteran, the RO again reviewed the veteran's 
entitlement to dental treatment, as more narrowly focused 
upon his eligibility for treatment for periodontal disease.  
The RO then informed the veteran that based upon applicable 
law, service connection for periodontal disease for treatment 
purposes was denied. 

In a June 2003 statement of the case, the RO presented the 
veteran with a list of all evidence evaluated for his claim, 
a timeline of the history of his claim, and the text of 
certain VA laws and regulations pertinent to his claim, 
including those pertaining to the VCAA.  The RO again 
informed the veteran of the reasons for which his claim was 
denied, but in more detail.  See 38 U.S.C.A. §§ 5102, 5103.  
The June 2003 SOC explained that service connection for 
periodontal disease remained denied largely because there was 
no new and material evidence of record to support a reopening 
of the claim, and also noted the legal requirements pertinent 
to new and material evidence.  The RO explained that service 
connection for periodontal disease was denied in the March 
2000 rating decision because the veteran's service dental 
records did not demonstrate that his periodontal disease was 
incurred in or aggravated by his active service.  The RO 
noted that the veteran's service dental records did show 
teeth extractions that were addressed and approved for post-
service treatment in the prior May 1969 rating decision, and 
indicated that only those teeth were approved for treatment.  
The RO noted that there was still no medical evidence of 
record to show the veteran had periodontal disease in or 
within one year after leaving active service, and further 
noted that in a September 2000 statement of record, the 
veteran admitted that his periodontal disease began in 1980, 
approximately 12 years after his separation from service.    

Then, in a February 2004 letter, the RO informed the veteran 
of its expanded duties to notify and assist, explained that 
it was developing his claim pursuant to the latter duty, 
requested that the veteran submit any pertinent evidence he 
had to support his claim, and indicated that it would assist 
the veteran in obtaining and developing this evidence, 
provided that he identified the source(s) of the evidence.  
The RO also notified the veteran as to what the evidence 
needed to show to satisfy his claim, and again addressed the 
requirements for new and material evidence.   

In the February 2004 VCAA letter, the RO explained that it 
was required to make reasonable efforts to assist the veteran 
in obtaining evidence in support of his claim, including 
medical records, employment records, and records from federal 
agencies, but that ultimately, it was the veteran's 
responsibility to ensure the RO's receipt of all pertinent 
information.  The RO also told the veteran in February 2004 
that it needed certain evidence from him, namely any other 
evidence or information that he believed would support his 
claim.  

The veteran did not respond to the February 2004 VCAA letter.

The veteran was then afforded a Travel Board hearing in 
December 2004, where he was provided with an opportunity to 
review and discuss his case, and to present evidence in 
support of his claim.

Then, in a January 2005 letter, the RO advised the veteran 
that it was ready to transfer his claim to the Board for its 
consideration.  The RO also advised the veteran of how he 
could then submit additional information and evidence to VA 
in support of his claim.

The above shows that, throughout this appeal, VA notified the 
veteran as to the legal criteria governing his claim, the 
evidence needed to show entitlement to the benefit sought, 
how VA could and would help him obtain relevant records if 
needed, and that he was ultimately responsible for providing 
evidence in support of his claim.  VA also asked the veteran 
to provide any evidence he had in support of his claim, 
consistent with the fourth element of Pelegrini II.

The Board acknowledges that the February 2004 VCAA notice was 
not provided to the veteran prior to the initial RO 
determination in March 2000.  In Pelegrini II, however, the 
Court clarified that where notice was not mandated at the 
time of the initial RO decision, it was not error to provide 
remedial notice after such initial decision.  See Pelegrini 
II at 120-123.  The Court set out that the claimant need only 
be provided VCAA notice and an appropriate amount of time to 
respond, followed by proper subsequent VA process.  Id.  In 
this case, the Board observes that after VCAA notice was 
provided, the veteran was given an appropriate opportunity to 
respond to this notice, but he did not provide any such 
response.  The matter was then transferred to the Board.

The Board emphasizes that it is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the RO's initial decision.  Moreover, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as discussed 
above.  Thus, the veteran had adequate opportunity to 
identify and/or submit the evidence or information that he 
was informed was needed from him to support his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (harmless error).  In this case, the 
veteran was fully advised consistent with governing legal 
authority, and was further provided the appropriate 
opportunity to respond to this notice.  The Board therefore 
finds that any defect with respect to the timing of the VCAA 
notice in this case was harmless error, and that VA has 
satisfied the VCAA's duty to notify the veteran.  

The Board additionally finds that VA made reasonable efforts 
to identify and obtain relevant records in support of the 
veteran's claim.  38 U.S.C.A.§ 5103A (a), (b), and (c).  In 
particular, VA sought to obtain all treatment records 
referenced by the veteran, namely his current VA treatment 
records, which are now associated with the claims file.  

The Board observes that the duty to assist includes providing 
a medical examination or obtaining a medical opinion "when 
such is necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2004) (emphasis added).  In this case, 
however, as there is still no evidence to demonstrate the 
development of periodontal disease in service or within a 
year thereafter so as to warrant a reopening of this claim, 
no such examination or opinion is necessary.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).  

The Board observes that the veteran has not identified any 
additionally available evidence for consideration in his 
appeal.  Under the facts of this case, then, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  

The Board thus finds that VA has done everything reasonably 
possible to notify and assist the veteran, and that the 
record is now ready for appellate review.

Whether New and Material Evidence Has Been Received to Reopen 
the Claim for VA Treatment of Periodontal Disease

During the pendency of this appeal, there was a regulatory 
change regarding VA's definition of what constitutes "new 
and material evidence."  This change applies prospectively, 
however, to all requests to reopen that are made on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) 
[now codified at 38 C.F.R. § 3.156(a) (2004)].  Because the 
record indicates that this claim began in August 1999, 
however, this subsequent regulatory change is not applicable.  
Accordingly, the Board will analyze this matter under the 
former criteria applicable to the analysis of a request to 
reopen a claim based upon the receipt of "new and material 
evidence."  See 38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).  

Under VA law, if new and material evidence is presented or 
secured with respect to a claim that has finally been 
disallowed, the claim shall be reopened and reviewed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  Under the former criteria at 38 C.F.R. 
§ 3.156(a), new and material evidence is defined as evidence 
not previously submitted that bears directly and 
substantially upon the specific matter under consideration, 
that is neither cumulative nor redundant, and which by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

In any determination as to whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Further, in order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends, and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

In the record below, it appears that the RO, at least in its 
rating decisions in March 2000 and June 2002, in effect 
reopened the veteran's claim for entitlement to service 
connection for a dental disorder (periodontal disease) for 
treatment purposes, but then denied it on the merits.  On 
appeal, however, the Board must make its own determination as 
to whether any newly submitted evidence warrants a reopening 
of this claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The Board observes that service connection for periodontal 
disease for treatment purposes was specifically denied by the 
RO in an April 1980 rating decision.  The evidence under 
consideration at the time consisted of the veteran's service 
medical records, contemporary VA medical records, and 
statements by the veteran.  The RO determined in this rating 
decision that service connection for periodontal disease for 
treatment purposes was not warranted because the evidence did 
not show that diagnosed severe periodontal disease was 
eligible for dental care adjunct to service-connected 
disability.  As the veteran did not appeal the RO's April 
1980 decision, it became final.  See 38 U.S.C.A. § 4005(c) 
(West 1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979) 
[38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2004)].

As of August 1999, the veteran has requested that his claim 
for treatment of periodontal disease be reopened and granted 
by VA, and has appropriately appealed the matter to the Board 
for its review.  

As with any disorder, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  Moreover, service 
connection may be granted for dental disease or for injury of 
individual teeth or periodontal tissues shown to have been 
incurred in or aggravated by service.  38 C.F.R. § 3.381(b) 
(2004).  At the same time, however, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161 
(2004).  See 38 C.F.R. § 3.381(a) (2004).  In addition, for 
each such noncompensable service-connected dental condition, 
a determination will be made as to whether it is due to 
combat wounds or other service trauma.  If so, the veteran 
will be eligible for VA outpatient dental treatment, without 
being subject to the usual restrictions of a timely 
application and one-time treatment.  See 38 C.F.R. § 17.161.

There are various categories of eligibility for VA outpatient 
dental treatment.  Class I eligibility pertains to veterans 
who have a compensable service-connected dental condition.  
See 38 C.F.R. § 4.150 (2004).  Class II eligibility extends 
to one-time correction of noncompensable service-connected 
dental conditions.  Class III eligibility extends to veterans 
who have a dental condition which is professionally 
determined to be associated with and aggravating an 
established service-connected disability.  Other categories 
of eligibility include: veterans with a service-connected 
dental condition resulting from a combat wound or other 
service trauma (Class IIa); former prisoners of war for less 
than 90 days (Class IIb); veterans who have service-connected 
disabilities rated at 100 percent (Class IV); certain Chapter 
31 vocational rehabilitation trainees (Class V); and those 
veterans with dental conditions which are clinically 
determined to be complicating a medical condition currently 
being treated by VA (Class VI).  See 38 C.F.R. § 17.161 
(2004).  VA's Office of General Counsel has stated that the 
term "service trauma" excludes the intended effects of 
treatment provided during a veteran's service, including 
tooth extraction.  See VAOPGCPREC 5-97.

The Board notes that in the veteran's case, in the original 
dental rating issued after service in May 1969, the RO 
recognized his entitlement to service connection only for 
teeth six, 18, and 19, as the result of dental trauma in 
service.  At that time, periodontal disease was not 
recognized as a disease eligible for post-service treatment 
as a condition that developed in or within a year after 
service, nor was it found to be related to the aforementioned 
dental trauma or to combat wounds.    Specifically, service 
dental records did not even show a finding of or treatment 
for periodontal disease.  Then, in the April 1980 rating 
decision, the RO specifically held that severe periodontal 
disease - then diagnosed - was not eligible for service 
connection for VA outpatient treatment purposes, under the 
same line of reasoning.  

After review of all information and evidence submitted for 
the record since the April 1980 final rating decision, on its 
own determination, the Board finds that additional evidence 
submitted by the veteran in support of his pending request to 
reopen the claim for service connection for periodontal 
disease for treatment purposes, is new, but not material.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
As such, this claim may not be reopened, and the appeal will 
be denied.


Information and evidence of record pertinent to dental 
problems and received since the April 1980 rating decision 
mainly consists of multiple additional statements from the 
veteran, current VA dental treatment records dated from 
approximately July 1996 to May 2002, written argument from 
the veteran's representative, and the veteran's BVA hearing 
testimony as provided in December 2004.  The information 
contained in these records largely pertains to the current 
status of the veteran's dental health, and as evidence of 
this type was not available at the time of prior decisions in 
this matter, it is therefore considered to be new.  

The Board, however, is not of the opinion that any of this 
new evidence is material to the claim.  At the time of the 
April 1980 rating decision, there was no competent medical 
evidence in the record to indicate that the veteran was 
treated for periodontal disease in service or within a year 
thereafter, or that periodontal disease was a manifestation 
of his service-connected dental trauma or combat wounds.  See 
38 C.F.R. §§ 3.381, 17.161.  Unfortunately, none of the newly 
received evidence of record is able to provide such support, 
either.  The Board therefore holds that this evidence is only 
cumulative and redundant of evidence previously of record, 
and therefore is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.  As such, the Board will not reopen the claim for 
service connection for periodontal disease for treatment 
purposes for a review on its merits. See 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998); Smith v. West, 12 
Vet. App. 312, 314 (1999); Justus v. Principi, 3 Vet. App. 
510 (1992).  

Entitlement to Service Connection for Periodontal Disease for 
Compensation Purposes

For this portion of the appeal, the veteran avers that he 
should also receive VA disability compensation benefits for 
his current periodontal disease.  The Board acknowledges that 
there is medical evidence of record to establish that he is 
now diagnosed with this disease, but also observes that the 
facts relevant to this claim are not in dispute.  Instead, 
this particular claim involves statutory interpretation.  The 
enactment of the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
Board notes that the duty to assist requirements of the VCAA 
are inapplicable to this case.  Moreover, the Board further 
observes that the discussions in the March 2000 and June 2002 
rating decisions, as well as in the June 2003 SOC, adequately 
notified the veteran of the law applicable to his claim for 
these benefits.  Because the denial of the veteran's claim is 
based solely on statutory interpretation and not on the 
facts, however, notification concerning the responsibility of 
each party for obtaining any additional evidence under the 
VCAA is not legally required.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

As to this claim, VA regulations specifically provide that 
"[t]reatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in [38 C.F.R.] § 17.161 of this chapter."  See 38 
C.F.R. § 3.381(a) (2004).  By inference, therefore, 
disability compensation for periodontal disease is simply not 
available under the law, and the identified dental disorder 
for which the veteran now desires compensation is periodontal 
disease.  As such, the Board is without legal authority under 
the governing regulations to grant service connection for 
this disease for purposes of an award of VA disability 
compensation benefits.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Accordingly, this appeal must be denied.

Whether New and Material Evidence Has Been Received to Reopen 
a Claim for Entitlement to Service Connection for 
Cardiovascular Disease

VA's Duties to Notify and Assist

In this decision, the Board reopens the veteran's claim of 
entitlement to service connection for cardiovascular disease, 
a determination that is entirely favorable to the veteran.  
As such, the Board finds that no further action is required 
to comply with the VCAA and the implementing regulations 
regarding the veteran's pending application to reopen his 
claim.  The Board will defer addressing the merits of the 
underlying claim for service connection for a cardiovascular 
disorder, however, pending further development as set out in 
the REMAND following this decision.

Whether New and Material Evidence Has Been Received to Reopen 
the Claim for Cardiovascular Disease

Again, during the pendency of this appeal, there was a 
regulatory change regarding VA's definition of what 
constitutes "new and material evidence."  See 38 C.F.R. § 
3.156(a) (2004).  Because the record indicates that the 
veteran filed his request to reopen this claim in September 
2000, well prior to the effective date of this regulatory 
revision (August 29, 2001), the new regulation is not 
applicable, and the Board will analyze this appeal under the 
former criteria applicable to the analysis of a request to 
reopen a claim based upon the receipt of "new and material 
evidence" per 38 U.S.C.A. § 5108 (West 1991 & Supp. 2001) 
and 38 C.F.R. § 3.156(a) (2001).  [The pertinent applicable 
law for new and material evidence claims, including the 
requirements of the old criteria, was already reviewed 
earlier in this decision, and will therefore not be repeated 
in detail here.]

In the record below, the RO in effect reopened the veteran's 
claim for entitlement to service connection for 
cardiovascular disease in its June 2002 rating decision, but 
then denied the claim on its merits.  Again, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of this claim per 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The veteran's claim for entitlement to service connection was 
last reviewed by the RO and denied in a September 1996 rating 
decision.  The evidence under consideration at the time 
consisted of the veteran's service medical records, 
statements from the veteran, and the findings from a January 
1969 VA examination.  The RO found that there was no medical 
evidence of record to establish the existence of a cardiac 
disability in service or thereafter, and that there was no 
evidence to establish that any current cardiac disability was 
in fact related to any aspect of active service.  It 
therefore denied the claim for service connection.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As the veteran did 
not appeal the RO's September 1996 rating decision, it became 
final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1996) [38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2004)].

In September 2000, the veteran requested that the RO reopen 
his claim for entitlement to service connection for 
cardiovascular disease.  As noted, in the June 2002 rating 
decision, the RO in effect reopened the claim, but denied it.  
The veteran received notice of the decision and timely 
appealed it to the Board.

Following the RO's September 1996 rating decision, additional 
evidence was associated with the claims file, including 
private medical reports dated from December 1994 to November 
2000 that showed current cardiac disability, VA outpatient 
treatment reports dated from July 1996 to May 2002 showing 
some current treatment for cardiac problems, several 
additional statements from the veteran, as well as his 
December 2004 BVA hearing testimony, written argument from 
the veteran's representative, and several medical articles 
and related treatise information addressing the relationship 
between dental problems and the subsequent development of 
cardiovascular disease.

On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his claim, 
specifically the current VA and private medical treatment 
records, as well as the medical articles and treatise 
information, is both new and material to the veteran's claim.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
The information contained in these records documents the 
presence of current cardiac disability, and also suggests a 
possible etiology in relation to the veteran's active 
service.  The Board notes that this type of evidence was not 
available at the time of prior decisions in this matter, and 
therefore considers these items to be new evidence.  The 
Board is also of the opinion that this information is 
material to the case.  Again, at the time of the September 
1996 rating decision, there was no competent evidence in the 
record of currently diagnosed cardiac disability, nor of any 
pertinent possible etiology to active service.  These 
records, however, provide such support.  See 38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Smith v. West, 
12 Vet. App. 312, 314 (1999); Justus v. Principi, 3 Vet. App. 
510 (1992).  The Board therefore holds that these records are 
so significant that they must be considered in order to 
fairly decide the merits of the claim, and as such, the claim 
for service connection for cardiovascular disease must be 
reopened for full review.  Id.   


ORDER

New and material evidence not having been received, the 
request to reopen the claim for entitlement to service 
connection for periodontal disease for treatment purposes is 
denied.

Service connection for periodontal disease for compensation 
purposes is denied.

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
cardiovascular disease is granted; to that extent only, the 
appeal is allowed.


REMAND

The veteran's claim for service connection for cardiovascular 
disease requires additional development prior to any review 
on appeal.

In connection with this claim, the veteran argues that there 
is a causal relationship between his currently diagnosed 
cardiovascular disease and his in-service dental treatment.  
To that end, he has provided a number of medical articles, as 
well as treatise information, addressing the general 
likelihood of a connection between dental and heart problems.  
The veteran has indicated that, as the aftereffects of the 
removal of tooth number six in service included a dry socket 
with infection that spread to include swelling of his face 
and right eye, there was an opportunity for a bacterial 
infection to spread through his bloodstream and infect his 
heart, leading to problems including the possibility of 
bacterial endocarditis.  He avers that these in-service 
events are the cause of his current cardiovascular disease.  

An initial review of the record reveals that there is no 
medical evidence that purports to address the likelihood of a 
causal relationship between the veteran's in-service 
tooth/mouth infection and his current cardiovascular disease.  
The Board finds that, in accordance with 38 C.F.R. 
§ 3.159(c)(4)(i) (2004), the veteran should now be afforded a 
VA medical examination in order to obtain such an opinion.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
matter is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate VA examination in order to 
determine the nature and etiology of his 
current cardiovascular disease.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination.  All necessary 
testing and evaluation should also be 
accomplished in conjunction with this 
evaluation.  After clinical evaluation 
and review of the claims file is 
complete, the examiner should provide a 
written report that includes an opinion 
as to whether it is at least as likely as 
not (a 50 percent likelihood or greater) 
that any currently diagnosed 
cardiovascular disease is related to an 
event of his active service, to include 
in-service treatment of a dry socket with 
infection, status post extraction of 
tooth number six.  The examiner should 
set forth a complete rationale for all 
opinions expressed and conclusions 
reached in the examination report.

2.  After the above development is 
complete, the claim  should be reviewed 
on the basis of all additional evidence 
associated with the claims file.  If the 
benefits sought on appeal cannot be 
granted, then the veteran and his 
representative should be furnished with a 
supplemental statement of the case, and 
be afforded a reasonable opportunity for 
response before return of the record to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


